Title: To John Adams from James McHenry, 6 May 1800
From: McHenry, James
To: Adams, John



Sir
War Department 6 May 1800.

I have the honour to request, that I may be permitted to resign the office of Secretary of the Department of war, and that my resignation be accepted, to take place on the first day of June next.
Explanations may be desired of some parts of the business of the War Department, while under my direction, which I shall be very ready to give, and can more conveniently do so by continuing in an official situation until the period mentioned. I shall esteem myself particularly favoured, by your enquiries relative to any subject connected with my official duties—because I shall then have an opportunity, to lay before you full information of what I have done or directed—together with the reasons and motives known best to myself, which induced particular measures.
Having discharged the duties of Secretary of war for upwards of four years with fidelity, unremitting assiduity and to the utmost of my abilities, I leave behind me all the records of the Department, exhibiting the principles, and manner, of my official conduct, together with not a few difficulties I have had to encounter to these written documents—I cheerfully refer my reputation as an officer and a man.
I have the honour to be with the most perfect consideration, Sir / your most ob St.

James McHenry